



COURT OF APPEAL FOR ONTARIO

CITATION: Partridge v. Botony Dental Corporation, 2015 ONCA
    836

DATE: 20151203

DOCKET: C59777

Laskin, Pardu and Roberts JJ.A.

BETWEEN

Lee Partridge

Plaintiff/Defendant by Counterclaim
(Respondent)

and

Botony Dental Corporation

Defendant/Plaintiff by Counterclaim
(Appellant)

Joe Conforti, for the Appellant

Michael D. Wright, for the respondent

Christopher Perri, for the respondent

Heard:  November 26, 2015

On appeal from the judgment of Justice S.E. Healey of the
    Superior Court of Justice, dated November 28, 2014, with reasons reported at
    2015 ONSC 343.

L.B. Roberts J.A.
:

Overview:

[1]

The appellant employer appeals
    from the November 28, 2014 judgment that allowed the respondents claim for
    wrongful dismissal.

[2]

The appellant argues that the
    trial judge erred as follows: in concluding that the appellant did not have
    just cause to dismiss the respondent; in determining that the respondent was
    entitled to a twelve-month notice period; in failing to make an order
    concerning the return of patient day sheets that the respondent had taken from
    the appellants office;  in concluding that the appellant had discriminated
    against the respondent and awarding $20,000 in damages; and in awarding costs
    to the respondent on a substantial indemnity scale.

[3]

I would not give effect to the
    appellants grounds of appeal.  All of them are fact-specific and depend on
    this court overturning or retrying the trial judges findings of fact. The
    trial judge correctly applied the law and made no palpable or overriding
    errors.  Her findings were open to the trial judge on the evidence that was
    before her at trial. Her findings are therefore entitled to considerable
    deference.

[4]

Simply put, the trial judge
    preferred the respondents evidence and rejected the appellants evidence, as
    she was entitled to do.

Analysis:

Wrongful Dismissal:

[5]

The trial judge found that when
    the respondent returned from her second maternity leave on July 12, 2011, the
    appellant unilaterally demoted her from her former position of office manager,
    which she had held for over four years, to her original position of dental
    hygienist, with reduced hours and pay.

[6]

The trial judge also found that
    the appellant engaged in reprisal actions against the respondent. The
    respondent objected to the material changes in her employment and reminded the
    appellant of her obligations under s. 53(1) of the
Employment
    Standards Act,

2000
, S.O. 2000, c. 41 to return the respondent to her
    former position. Although still available, the appellant did not return the
    respondent to her position as office manager, deliberately increased the
    respondents work hours, knowing that this change would create a conflict with
    her childrens day care pick-up schedule, and then terminated her employment,
    ostensibly for cause, on July 19, 2011.

[7]

The appellant does not contest the
    trial judges findings of fact in relation to the respondents wrongful
    dismissal claim.  The appellant maintains that taking the facts as found by the
    trial judge, the proportionality analysis set out in
McKinley v. BC
    Tel
, 2001 SCC 38, [2001] 2 S.C.R. 161, and
    subsequently in
Dowling v. Ontario (Workplace Safety and Insurance
    Board)
(2004), 246 D.L.R. (4th) 65
(Ont.
    C.A.), leave to appeal refused, [2005] S.C.C.A. No. 25,
would dictate that there was just cause for the termination of the
    respondents employment.

[8]

In particular, the appellant
    argues that the respondents removal of two patient day sheets from the
    appellants premises in breach of her employment obligations constituted just
    cause for the immediate dismissal of the respondent without notice or pay in
    lieu of notice. Further, the appellant contends that the respondents steps to
    set up a competing business fill out the context in which the respondents
    breach of her employment obligations should be assessed.

[9]

I disagree. The trial judge undertook a contextual consideration of the
    respondents actions in the light of the surrounding circumstances of her
    employment. The trial judge looked at the nature and extent of the respondents
    actions, considered the surrounding circumstances, and decided whether
    dismissal was warranted as a proportional response to the respondents actions: 
    see
Dowling
, at para. 50.

[10]

With
    respect to the patients records, the trial judge correctly determined that,
    while the respondents removal of the records was a breach of her employment
    obligations, the respondents removal of one or two day sheets was not for the
    purpose of setting up a competing business. The trial judge accepted that the
    respondents motivation in taking these records was to secure evidence of the
    respondents reduced hours in response to the appellants reprisals.

[11]

The
    trial judge found that there was no evidence that any confidential information
    was disclosed to third parties. There was no evidence of harm to patients or to
    the appellant.  There was no evidence at trial that the respondent still
    retained these documents and they were not listed in her affidavit of
    documents. The appellant did not question her about them. In these
    circumstances, the trial judge made no error in concluding that this isolated
    incident did not amount to just cause, and in not ordering the return of these
    documents to the appellant.

[12]

The
    trial judges findings that the respondent did not solicit the appellants
    employees, patients or suppliers, that most of her planning with another
    employee occurred outside of the office, and that the respondent abandoned her
    plans to open a competing business, were amply supported by the evidence.  As the
    trial judge found and as appellants counsel frankly acknowledged, planning to
    compete with ones employer is not by itself grounds for dismissal.

[13]

Again, as the trial judge was entitled to do, she
    preferred the respondents evidence about these issues.  She found that they
    did not justify the dismissal for cause in the entire context of the employment
    relationship and the particular circumstances of the respondents termination
    from employment. The appellants dismissal of a senior employee with more than
    seven years service and an otherwise unblemished and exemplary employment
    record was not warranted here:  see
McKinley
; and
Dowling
, at para. 53.

[14]

As
    a result of her findings, the trial judge was entitled to conclude that the
    respondent was wrongfully dismissed and that there was no just cause for her
    dismissal without notice or payment in lieu of notice. There is no basis for
    interfering with her decision on these issues.

Reasonable Notice Period and Damages
:

[15]

Turning
    next to the issue of the damages awarded, I would not interfere with the trial
    judges decision.

[16]

The
    trial judges assessment of the applicable notice period was in accordance with
    the well-established criteria set out in
Bardal v. Globe and Mail Ltd.
(1960),
    24 D.L.R. (2d) 140 (Ont. H.C.), and is entitled to considerable deference on
    appeal.  As this court has repeatedly affirmed, the determination of the
    appropriate notice period is not the product of a mathematical formula. It
    requires the trial judge to carefully balance the dismissed employees personal
    characteristics and prospects for becoming re-employed with reasonable efforts
    at mitigation.

[17]

The
    twelve-month notice period was reasonable in the circumstances of this case. The
    respondent was wrongfully terminated by the appellant after over seven years of
    faithful service. She was the appellants office manager; in that role, she was
    the most senior employee and held the position of greatest responsibility. At
    the time of her termination from the appellants employment, she was relatively
    young at 36 and highly skilled as a dental hygienist. However, by the time of
    trial, some three years post termination, while she had obtained part-time
    employment within about a month of termination, she was unable to find
    comparable full-time employment, notwithstanding her very diligent efforts as
    found by the trial judge.

[18]

This
    is not surprising given the appellants wrongful actions in this case.  The
    appellant terminated the respondents employment within a week of her returning
    after a maternity leave. The respondent was then required to look for
    employment with the appellants very serious allegations of dishonesty,
    disloyalty and other improprieties hanging over her head. The appellant stated highly
    damaging allegations of misconduct on the respondents record of employment and
    aggressively pursued them against the respondent at trial. It is to the
    respondents credit that she was able to find relatively quickly some work in
    her field.

Discrimination because of Family Status
:

[19]

I
    also see no error in the trial judges award to the respondent of $20,000 as
    compensatory damages under s. 46.1(1) of the Ontario
Human Rights Code
,
    R.S.O. 1990, c. H.19. While on the high end, this award is clearly within the
    range supported by the case law and by the trial judges findings of the
    appellants wilful misconduct, which were open to her to make on the evidence
    at trial.

[20]

Whether
    the framework under
Johnstone v. Canada (Border Services)
,

2014
    FCA 110,
372 D.L.R. (4th) 730
or
SMS Equipment Inc.
    v. Communications, Energy and Paperworkers Union, Local 707
,

2015
    ABQB 162, [2015] 8 W.W.R. 779 is applied, the result flowing from the trial
    judges very specific, fact-driven analysis, required under both decisions, is
    the same.

[21]

On
    this point, the appellant argues that there was no evidence to ground the trial
    judges findings that the respondent could not adapt her childcare
    responsibilities to her new work schedule or that the childcare arrangements
    that she put into place upon her return to work were not sustainable.  I
    disagree.

[22]

The
    respondent testified to a very complex arrangement of relatives and others whom
    she had asked to pick up her children from daycare. Her unchallenged evidence
    that the trial judge was entitled to accept, as she did, was that this
    arrangement was not sustainable.

[23]

The
    appellant contends that the respondents work schedule in her subsequent
    employment demonstrates that she could and did make alternate, sustainable
    childcare arrangements and that her ability to do so undercuts her claim of
    discrimination by the appellant.

[24]

I
    do not accept these submissions. Any comparison is invalid and unfair.  First,
    there was no evidence as to the respondents childcare arrangements in her new
    position. Further, by October 2011, the respondent was working a shorter shift
    than with the appellant, from 4 to 8 p.m., and only one to two days a week. Finally,
    the complex arrangements that the respondent was required to put into place
    immediately upon her return to her employment with the appellant reflected a
    hasty, short-term solution to the chaos created by the appellants reprisal
    actions.

[25]

The
    trial judge found that the appellant committed multiple and deliberate breaches
    of its obligations towards the respondent under the
Employment Standards
    Act, 2000
. In particular, its refusal to reinstate the respondent to the
    position of office manager following her maternity leave breached s. 53(1) of
    the Act
;
its commission of successively more draconian reprisals
    against the respondent, culminating in her dismissal without lawful cause, violated
    s. 74(1) of the Act.

[26]

The
    trial judge concluded that the appellants unlawful actions amounted to
    discriminatory treatment of the respondent because of her family status,
    including, but not limited to, her childcare obligations, contrary to the
Code
.
    I agree with the trial judges findings. They are amply supported by the
    evidence at trial.

[27]

The
    appellants improper actions caused injury to the respondents dignity,
    feelings and self-respect. They also materially affected her familys economic
    security because of her familys financial dependence on her salary. The appellants
    wilful misconduct and its consequences to the respondent are well founded in
    the evidence that the trial judge was entitled to accept.

Trial Costs on a Substantial Indemnity Scale
:

[28]

Finally,
    there is no basis for setting aside the substantial indemnity award of costs to
    the respondent. The respondents offer to settle was well below the amount of
    the judgment awarded to her. Moreover, the appellants unproven allegations
    against the respondent of the most serious kind of employee misconduct also support
    an award of costs on the substantial indemnity scale.

Disposition
:

[29]

As
    a result, the appeal is dismissed.

[30]

The
    parties agreed on the disposition of costs. The respondent is entitled to her
    costs of the appeal in the amount of $12,500.

Released: December 3, 2015

L.B. Roberts J.A.

I agree J.I. Laskin J.A.

I agree G. Pardu J.A.


